Exhibit 10.3

 

Memorandum of Terms of Agreement

 

1.             In September 2009, Whitney Information Network, Inc. (now known
as and referred to herein as “Tigrent”), WIN CR II Trust, and their respective
affiliates, successors and assigns and Russell W. Whitney, on the one hand, and
M. Barry Strudwick (“Strudwick”), Susan Weiss and Carl Weiss, on the other hand
(Strudwick and Susan and Carl Weiss are collectively referred to herein as the
“Strudwick Parties”), reached a global settlement (the “Settlement”).  On
September 17, 2009, the Settlement was entered on the record in the United
States District Court for the Eastern District of New York, case number 06-6569,
and was approved by the Court in an Order entered on November 10, 2009.  Terms
that are capitalized herein and not otherwise defined herein shall be given the
meaning ascribed to them in the Memorandum of Terms of Settlement executed by
respective counsel for the parties.

 

2.             Pursuant to the terms of the Settlement, Tigrent agreed, among
other things, to provide a series of payments to the Strudwick Parties under two
promissory notes, and to provide certain collateral, including Tigrent’s
interest in real property known as Tranquility Bay in Lee County, Florida.

 

3.             Payments were due pursuant to both promissory notes on July 15,
2010.  On July 13, 2010, Tigrent advised the Strudwick Parties that it would not
be making the payments due on July 15, 2010.  On July 15, 2010, Tigrent in fact
failed to make the payments.  On July 16, 2010, the Strudwick Parties issued a
notice of default for failure to comply with the Settlement.

 

4.             On July 30, 2010, Tigrent made a partial payment of $50,000 in
exchange for the Strudwick Parties agreement to forbear from taking any
enforcement action with respect to the Settlement until August 13, 2010.  Since
then, the parties have engaged in additional discussions and negotiations
concerning continued forbearance, future payments, and transfer of collateral.

 

5.             In consideration of the mutual promises contained herein, Tigrent
and the Strudwick Parties agree as follows:

 

A.            On or before Friday, October 6, 2010, Tigrent shall execute a
quitclaim deed (the “Deed”) transferring Tranquility Bay in Lee County, Florida
to Tranquility Bay Pine Island , LLC, a Florida limited liability company of the
Strudwick Parties.

 

B.            Within 14 days of its execution, Tigrent shall record the Deed in
the land records of Lee County, Florida.  Tigrent shall be responsible for all
costs, fees, and expenses arising from or related to the Deed’s recording.

 

C.            Upon the Deed’s recording, Tigrent shall receive a credit of
$300,000 as if a payment was made on the date of recording toward the
installments due and next coming due under the First Note and Second Notes under
the terms of the Settlement.

 

--------------------------------------------------------------------------------


 

D.            The Strudwick Parties agree to continue their forbearance from
taking any enforcement action with respect Tigrent’s failure to make payments
pursuant to the Settlement and the related promissory notes until February 15,
2011.

 

E.             Tigrent shall indemnify, defend and hold harmless the Strudwick
Parties and Tranquility Bay Pine Island, LLC, against any and all claims brought
against the Strudwick Parties or Tranquility Bay Pine Island, LLC by Gulf
Gateway Enterprises, LLC, Dunlap Enterprises, LLC, Drevid, LLC, or any of their
respective members, successors, and assigns, to the extent any such claims arise
from or are related in any way to the Tranquility Bay property, the Deed, or
this Agreement.  This indemnification shall include the Strudwick Parties
attorneys’ fees arising from any such claims, and Tigrent agrees to pay such
attorneys’ fees as incurred.

 

F.             Tigrent agrees that by the Strudwick Parties entering into this
agreement and their continuing forbearance of taking enforcement action with
respect to the payment defaults under the Settlement, the Strudwick Parties are
not waiving any rights, including their right to enforce the Settlement.

 

G.            Nothing in this Agreement modifies or in any way supersedes the
Settlement or any portion thereof.

 

H.            Within 14 days of the parties signing this Agreement, Tigrent
shall pay the Strudwick Parties’ reasonable attorneys fees arising from or
related to the payment defaults under the Settlement, including but not limited
to fees incurred in negotiations related to the payment defaults, drafting of
pleadings to enforce the Settlement, and drafting of this Agreement.

 

 

/s/ James E. May

 

/s/ M. Barry Srudwick

 

 

M. Barry Strudwick

By:

James E. May

 

Date:

September 29, 2010

on behalf of Tigrent Inc.

 

 

Date:

10/6/10

 

 

 

 

/s/ Susan Weiss

 

/s/ Carl Weiss

Susan Weis

 

Carl Weiss

Date:

10/7/10

 

Date:

10/7/10

 

--------------------------------------------------------------------------------